NELSON, Circuit Justice.
The jury having found that the. article in question was known in commerce, prior to the act . of August 30th, 1842, and since, under the denomination- of “goats’-hair plush” or “mohair plush,” although composed partly of cotton, a duty of 30 per cent, ad valorem was not properly chargeable on it. The act provides for that rate of duty on “all manufactures of cotton, or of which cotton shall be a component part, not otherwise specified." The article, under the finding of the jury, falls within the exception. It is specified in the eighth subdivision of the first section of the act, and the rate of duty is fixed at twenty instead of thirty per cent, as follows: “On camlets, blankets, coatings, and all other manufactures of goats’-hair or mohair, twenty per centum ad valorem.” In a commercial sense, and as known to the trade, the article is a manufacture of goats’-hair or mohair, within the meaning of this subdivision. If not, the clause is wholly without meaning, and was enacted without reference to any known article or manufacture in the commercial world; as it was abundantly proved, and was so found by the jury, that, in every manufacture of goats’-hair or mohair, there is necessarily a component part of some other material, suchas linen, worsted, or cotton.
This view is confirmed by a reference to the article of “camlets” and “coatings.” particularly specified in the same subdivision. These are composed of goats’-hair and worsted, and would fall within the second subdivision of the first section, being composed partly of wool, were they not enumerated in the eighth subdivision. The clause “all other manufactures of goats’-hair or mohair,” following this enumeration in the subdivision,' was intended to embrace, in general terms, fabrics or manufactures composed of similar materials and partaking of like qualities with those particularly enumerated. The one in question, upon the finding of the jury, comes directly within the description, and is, therefore, chargeable with a like duty. New trial denied.